Citation Nr: 0831226	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-20 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include bipolar disorder.  

2.  Entitlement to service connection for a personality 
disorder, to include passive-aggressive personality disorder 
and borderline personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel



INTRODUCTION

The veteran had active service from August 1978 to January 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which, in pertinent part, denied entitlement to 
service connection for an acquired mental disorder to include 
bipolar disorder, schizophrenia, and major depressive 
disorder, and service connection for passive aggressive 
personality disorder.

In July 2005, the veteran requested a video-conference 
hearing at a local VA office before a Member of the Board.  
In August 2007, the appellant was sent a letter notifying him 
that he was scheduled to appear for a Board hearing in 
September 2007.  He did not report for this hearing and has 
provided no explanation for his failure to report.  His 
hearing request, therefore, is deemed withdrawn.  See 38 
C.F.R. §§ 20.702(d); 20.704(d) (2007).

The issues have been re-characterized to comport to the 
medical evidence of record.


FINDINGS OF FACT

1.  An acquired psychiatric disability, to include bipolar 
disorder, was not noted upon entrance in service and 
therefore the veteran is presumed to have been in sound 
physical condition with respect to that disability at the 
time of entrance into service.  

2.  The evidence of record does not clearly and unmistakably 
show that an acquired psychiatric disability, to include 
bipolar disorder, existed prior to, and was not aggravated 
by, service.

3.  Resolving all doubt, the competent medical evidence shows 
a relationship between the current acquired psychiatric 
disability, to include bipolar disorder, and service.

4.  The veteran's personality disorder, to include passive-
aggressive personality disorder and borderline personality 
disorder, is not a disability for which service connection 
may be granted.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired 
psychiatric disability, to include bipolar disorder, have 
been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2007).

2.  A personality disorder, to include passive-aggressive 
personality disorder and borderline personality disorder, is 
not a disease or injury for purposes of VA compensation.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The veteran's claim for service connection for an acquired 
psychiatric disability, to include bipolar disorder, has been 
considered with respect to VA's duties to notify and assist.  
Given the favorable outcome, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384. 393 (1993).

There is no legal basis upon which benefits may be awarded 
for a personality disorder, to include passive-aggressive 
personality disorder and borderline personality disorder, and 
the provisions of VCAA have no effect on an appeal where the 
law, and not the underlying facts or development of the facts 
are dispositive in a matter.  Manning v. Principi, 16 Vet. 
App. 534, 542-543 (2002).

II.  Service Connection for an Acquired Psychiatric 
Disability

The veteran seeks service connection for an acquired 
psychiatric disability.  He contends that during service he 
was told that he had mental problems.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

In general, the veteran is presumed to have been sound upon 
entry to active service where no preexisting condition is 
noted upon entry into service.  See 38 U.S.C.A. §§ 1111, 
1137.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and was 
not aggravated by service.  See Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  
The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any increase in disability was due to the natural 
progress of the preexisting condition.  See 38 U.S.C.A. § 
1153; Wagner, supra.  If this burden is met, then the veteran 
is not entitled to service-connected benefits.

However, if the government fails to rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, the veteran's claim is 
one for incurrence in service.  Id.  This means that no 
deduction for the degree of disability existing at the time 
of entrance will be made if a rating is awarded.  See 38 
C.F.R. § 3.322.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In his August 1978 pre-induction examination, the veteran 
reported that he had nervous trouble, but clinical evaluation 
found him to be psychiatrically normal.  See, Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, the veteran is 
presumed to have been in sound condition on entry into 
service.  VAOPGCPREC 3- 2003; see also Wagner v. Principi, 
370 F.3d 1089.

The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and was 
not aggravated by service.  See Wagner, supra.

A private medical opinion dated in July 2005 from the 
veteran's physician is of record.  Although it is not noted 
that the physician reviewed the veteran's claim file, the 
physician did note the veteran's dates of service and quoted 
specific notations from the veteran's service medical records 
(SMRs).  Bipolar disorder, mixed, presently depressed, was 
diagnosed.  The physician opined that, prior to his entry 
into the Navy, the veteran had a psychiatric disorder that 
very likely was a bipolar type I disorder, which was 
aggravated by the stress of military life.  

The physician's July 2005 opinion concluded that the 
veteran's pre-existing bipolar disorder was aggravated by 
service.  That, however, does not provide clear and 
unmistakable evidence that the bipolar disorder pre-existed 
service, and there is no evidence of record indicating that 
the veteran's acquired psychiatric disability both pre-
existed service and was not aggravated by it.  

Absent clear and unmistakable evidence indicating that the 
veteran's acquired psychiatric disability was both 
preexisting and was not aggravated by service; the 
presumption of sound condition on entry is not rebutted; and 
the veteran is presumed to have been in sound condition on 
entry into service.  38 U.S.C.A. § 1111, 38 C.F.R. § 3.304, 
VAOPGCPREC 3- 2003; see also Wagner, supra.

The medical evidence of record, including the July 2005 
private medical opinion and November 2007 and June 2006 VA 
treatment records, show that the veteran currently has 
bipolar disorder.   

An SMR dated in December 1978 notes that the veteran had an 
immature personality and lack of value and self worth.  SMRs 
dated in January 1979 indicate that the veteran had passive-
aggressive personality traits, no motivation for further 
service, and a history of difficulty conforming to 
traditional social responsibilities.  It was also noted that 
the veteran had no psychiatric diagnosis at that time.  
Following a review of at least portions of the veteran's 
SMRs, during the July 2005 private medical evaluation, the 
examiner opined that it is very likely that the veteran had 
bipolar type I disorder, which was not adequately addressed 
or ever treated while in service.  The rationale given for 
this opinion was that many bipolar patients are not aware of 
their condition, but the veteran's lifestyle, 
dysfunctionality, antisocial behavior, and drug use prior to 
service attest to the fact that the veteran had a psychiatric 
disorder, which was very likely bipolar type I disorder.  
This medical opinion is competent.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999).  

Other than the July 2005 medical opinion, the first medical 
evidence of record indicating the veteran had a psychiatric 
disability is a private in-patient medical treatment record 
dated in December 1993.  It notes the veteran has bipolar 
disorder, with mixed psychotic features.

Thus, the medical evidence of record showing that the veteran 
has had an acquired psychiatric disability, to include 
bipolar disorder, from active service to the present, and 
that evidence indicating that the veteran developed an 
acquired psychiatric disability, to include bipolar disorder, 
many years after service are in a relative equipoise.  
Therefore, all doubt is resolved in the veteran's favor and 
service connection for a psychiatric disability, to include 
bipolar disorder, is warranted.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.303; see also Savage v. Gober, 10 Vet. App. at 
498.

III.  Service Connection for a Personality Disorder

The veteran seeks service connection for a personality 
disorder, to include passive-aggressive personality disorder 
and borderline personality disorder.  He contends that his 
passive aggressive personality disorder is not a congenital 
or developmental defect because while he was growing up he 
was not diagnosed with, or experienced, any type of mental 
disorder or problems.

An August 2003 VA psychiatric treatment record indicates that 
the veteran was given an assessment of borderline personality 
disorder.  

SMRs dated in January 1979, note that the treating clinician 
was of the opinion that the veteran possessed significant 
passive aggressive personality traits.  

Notwithstanding the veteran's current assessment of a 
personality disorder, to include borderline personality 
disorder, and the in-service notation concerning his passive 
aggressive personality traits, personality disorders are not 
considered a disease or injury for VA compensation purposes, 
and, therefore, are not eligible for service connection.  See 
38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 
Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 
(Fed. Cir. 1997) (specifically holding that 38 C.F.R. § 
3.303(c), as it pertains to personality disorder, is a valid 
exercise of the authority granted to the Secretary of 
Veterans Affairs); see also Beno v. Principi, 3 Vet. App. 
439, 441 (1992).  
Accordingly, the Board finds there is no legal basis to grant 
service connection for a personality disorder, to include 
passive-aggressive personality disorder and borderline 
personality disorder, and the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for an acquired psychiatric 
disability, to include bipolar disorder, is granted, subject 
to the rules and payment of monetary benefits.

Entitlement to service connection for a personality disorder, 
to include passive-aggressive personality disorder and 
borderline personality disorder, is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


